DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arakawa (‘79166).   Arakawa shows the use of a seat cover having a band-shaped elastic member (3) (as shown in Fig. 4) connected between the boundaries of a cushion cover part (2-1) and a back cover part (2-2); thus, it is evident that the rear portion of the cushion cover part and the lower portion of the back cover part both have relatively low stiffness compared with a front portion of the cushion cover part and an upper portion of the back cover part. The elastic member (3) is capable of exhibiting, the function of restoring positional displacement and the function of absorbing vibration. The front portion of the cushion cover part covers the front face of the seat cushion part.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa in view of Takahashi (JP 2012040332).  Arakawa shows all of the teachings of the claimed invention except the back cover part having a size that the upper portion is located within a range from the pelvis top to a chest middle.  Takahashi shows the conventional use of a seat cover having a  back cover part with a size that such that an upper portion has a size located within the range of a pelvis top and a chest middle.  It would have been an obvious matter of design choice for one of ordinary skill in the art at the time of the invention modify the size of the back cover part of Arakawa with that of Takahashi in order to provide more lumbar support to a user and it has been held that a mere change in size of a component is within the teachings of one ordinary skill.   
Allowable Subject Matter
Claims 2 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos. 2020/0094717 and 2010/0007185 show features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
January 01, 2022